 

Exhibit 10.1

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 (“Amendment”) to the Agreement (defined below) is entered
into as of September 25, 2014 between Thomas A. Bologna (“Executive”) and
Response Genetics, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company and Executive are parties to that certain employment
agreement dated as of December 21, 2011 which governs Executive’s employment
with the Company (the “Agreement”); and

 

WHEREAS, the Company and Executive have determined to amend the Agreement as of
the dates set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the parties agree as follows:

 

1.                 Capitalized Terms. Capitalized terms that are not defined in
this Amendment shall have the meanings ascribed thereto in the Agreement.

 

2.                Amendment Effective as of October 1, 2014. Effective as of
October 1, 2014, Section 3 of the Agreement is hereby amended to read as
follows:

 

“3. Place of Performance. The parties acknowledge that the Company’s main
offices are located in Los Angeles, California. Executive shall not be required
to reside in Los Angeles, California, or relocate his residence.”

 

3.                Amendments Effective as of January 1, 2015. Effective as of
January 1, 2015, the Agreement is hereby amended as follows:

 

(i)   Section 1 is hereby amended to read as follows:

 

“1. Term. The term of Executive’s employment hereunder shall commence at the
Effective Date and shall end on December 31, 2015 (the ‘Employment Period’),
unless earlier terminated as provided in Section 5 hereof. At any time during
2015, Executive shall have the right for any reason (or no reason) to terminate
Executive’s employment hereunder upon thirty (30) days prior written notice to
the Company in accordance with Section 12 hereof; provided that no notice period
shall be required if such termination occurs following a Change of Control. The
terms and conditions of the Company’s rights to terminate Executive’s employment
hereunder are provided in Section 5 hereof.”

 



 

 

 

(ii)   Section 4(b) is hereby amended by the addition of a new penultimate
sentence thereto to read as follows:

 

“Executive’s Annual Bonus for 2014 shall equal the Target Annual Bonus for 2014,
and shall be paid on the date the Company regularly pays its annual bonuses or
the termination of Executive’s employment, whichever date is earlier.”

 

(iii)   Section 5 is hereby amended to read as follows:

 

“5. Termination. Executive’s employment hereunder shall terminate during the
Employment Period upon any of the following: (i) Executive’s death, (ii) a
termination by the Company for Disability, (iii) a termination by the Company
with or without Cause, and (iv) a termination by Executive for any reason (or no
reason).

 

(a) Notice of Termination. Any purported termination by the Company of
Executive’s employment (other than termination due to Executive’s death) shall
be communicated by written Notice of Termination delivered to Executive in
accordance with Section 12 hereof. For purposes of this Agreement, a ‘Notice of
Termination’ shall mean a notice issued by the Company that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.
Notwithstanding Section 12 below, Executive may provide notice of termination of
his employment at any time by means of email, letter, memo or other writing sent
to the Company’s General Counsel or the Company’s Lead Director.

 

(b) Date of Termination. For purposes of this Agreement, ‘Date of Termination’
shall mean the following: (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by the Company for Disability, thirty (30) days after the Notice
of Termination is given (provided that such Notice of Termination may be
provided to Executive prior to the date that Executive has satisfied
requirements for being deemed to have a ‘Disability’); (iii) if Executive’s
employment is terminated by the Company with Cause, the date specified in the
Notice of Termination (but no earlier than the date such Notice of Termination
is given), subject to Executive’s right to cure as set forth herein; (iv) if
Executive’s employment is terminated by Executive, the last day of the
applicable notice period required by Section 1 hereof; or (v) if Executive’s
employment is terminated by the Company for any other reason, the date specified
in the Notice of Termination.”

 

Page 2 of 4

 



 

(iv)   Section 6(b) is hereby amended to read as follows:

 

“(b) Termination by the Company with Cause. If Executive’s employment hereunder
is terminated during the Employment Period by the Company with Cause, then
Executive shall be entitled to receive only the Accrued Obligations and his 2014
Annual Bonus.”

 

(v)   The prefatory language to Section 6(c) is hereby amended to read as
follows:

 

“(c) Termination by Company without Cause, by Executive, or by Reason of
Disability or Death. If Executive’s employment hereunder is terminated during
the Employment Period (i) by the Company without Cause, (ii) by Executive for
any reason (or no reason), or (iii) by reason of Executive’s Disability or
death, then within ten (10) days following Executive’s execution and delivery of
the Release of Claims (defined below), Executive will be entitled to receive:”

 

(vi)   Section 6(c)(ii) is hereby amended to read as follows:

 

“(ii)   a lump sum cash benefit equal to 1.5 times the sum of (I) Executive’s
then-current Base Salary and (II) the Past Bonus;”

 

(vii)  Section 6(d) is hereby deleted.

 

(viii)  Section 6(f) is hereby amended to delete the reference to “or Section
6(d)”.

 

(ix)   The second sentence of Section 11(a) is hereby amended to delete the
reference to “with Good Reason”.

 

(x)   The Company’s address in Section 12 is hereby amended to read as follows:

 

“Response Genetics, Inc.
1640 Marengo Street, 7th Floor
Los Angeles, California 90033
Attention: Lead Director”

 

(xi)   Section 18(m) is hereby deleted and Sections 18(n) and 18(o) are hereby
re-designated as Sections 18(m) and 18(n), respectively.

 

(xii)  Section 18(n) is hereby amended to read as follows:

 

“(n) ‘Past Bonus’ shall mean, as of any date of determination, the Annual Bonus
paid to Executive in 2013 applicable to the fiscal year ended December 31,
2012.”

 



Page 3 of 4

 

 

4.                 Ratification and Confirmation. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects and
remains in full force and effect.

 

5.                 Entire Agreement. The Agreement and this Amendment constitute
the entire understanding and agreement of the parties hereto regarding the
employment of Executive and supersede all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties with respect to the subject matter hereof.

 

6.                 Governing Law. The validity, interpretation, construction,
and performance of this Amendment shall be governed by the laws of the State of
California, without reference to its conflict-of-law rules.

 

7.                 Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

8.                 Headings. Captions and Section headings in this Amendment are
provided merely for convenience and shall not affect the interpretation of any
of the provisions hereof.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.

 





  RESPONSE GENETICS, INC.         By:   /s/ Kirk K. Calhoun   Name: Kirk K.
Calhoun   Title:  Lead Director       /s/ Thomas A. Bologna   Thomas A. Bologna



 



Page 4 of 4



 

 